UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Case No. 1:19-cv-03494

GRIFFEN SECURITY, LLC,
Plaintiff,
NOTICE OF MOTION
AND MOTION FOR
V. PRELIMINARY
INJUNCTION

BOBBIE THOMPSON, MARKEITH BOYD,
SHIRLEY LORRAINE BOYD, and
CITADEL CAR ALARMS, LLC.

Defendants.

 

 

PLEASE TAKE NOTICE that, upon the Declaration of Gavin Wilding, sworn
to April 18, 2019, in support of Plaintiffs Motion for Preliminary Injunction, the exhibits
attached thereto, the accompanying memorandum of law in support of plaintiffs motion, as well
as the Complaint, the testimonies, transcripts, and evidence of record in this action, and such
other and further evidence as may be presented to the Court at the time of the hearing, plaintiff
Griffen Security, LLC will move this court, before United States District Judge

»inCourtroom ___, at the Daniel Patrick Moynihan United States
Courthouse, 500 Pearl Street, in the City, County and State of New York, on a date and time to

be designated by the Court for an Order:

1. Pursuant to Federal Rule of Civil Procedure 65, for a preliminary
injunction preserving the status quo and prohibiting the defendants from taking
any action in violation of the obligations set forth in the Patent License
Agreement entered into between the Plaintiff and the individual defendants

(“License Agreement”), effective May 25, 2018, including its unilateral
termination, at a minimum until the current litigation is completed. The License
Agreement designates this Court as the appropriate forum to govern disputes

thereunder.

2. Waiving any bond requirement as maintaining the valid License
Agreement pursuant to its terms would have no financial impact on the

Defendants.

3. Awarding plaintiff such other and further relief as this court may

deem just and equitable.

Dated: New York, New York
April 19, 2019

HODGSON RUSS LLP
Attorneys for Ll

Lj

 

lo gsonruss. A
Hodgsor/Russ LLP

605 Fhird Ave, Suite 2300
New York, NY 10158
(646) 218-7633 (tel.)
(646) 943-7083 (fax)

Shauna Wertheim (pro hac vice pending)
swertheim@marburylaw.com

Robert M. Hansen (pro hac vice pending)
rhansen@marburylaw.com

The Marbury Law Group, PLLC

11800 Sunrise Valley Drive, 15" Floor
Reston, VA 20191

(703) 391-2900 (tel.)

(703) 391-7100 (fax)

Attorneys for Plaintiff Griffen Security, LLC

000161.01008 Litigation 15058704v1
